PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/354,776
Filing Date: 15 Mar 2019
Appellant(s): Shimano Inc.



__________________
Wen Xie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/3/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/1/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argued claim 1, rejected under 35 U.S.C. 103, is patentable over at least the primary reference Hayakawa (JP 2002330668A) in view of the secondary reference Ninomiya (JP 2003289759) and tertiary reference Atkinson (US 4380132), because the office action fails to provide a reasoning with rational underpinning for the proposed modifications of modifying the weight body 6 of Hayakawa to be a plate and then modifying the wire rod 8 of Hayakawa to be a coil spring. 
“[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." See MPEP § 2141(III).
With respect to the argument regarding reference Ninomiya, the flap weight body (6) of Hayakawa is substantially plate-shaped (see paragraph [0012] of machine translation). Paragraph [0012] of the machine translation further states that the body portion (6a) extends unevenly towards one side (lower side) of the wire rod (8) providing the flap weight body (6) with a center of gravity (G) located below the wire rod (8). The disclosure of Hayakawa states it is the center of gravity (G) of the flap-weight body (6) being below the wire rod (8) that allows the flap-weight body (6) to swing left and right around the wire rod (8), and not that the center of gravity (G) of the flap-weight body (6) defines the center of gravity for the lure itself as argued. 
The flat plate shaped swinging part (4) in Ninomiya is an eccentric weight that is not limited in shape as long as its center of gravity (W) is deviated from the center of rotation (C) (see paragraph [0036] of machine translation). Therefore, the dynamic of the function of the swinging part of Hayakawa and Ninomiya function the same. This becomes a simple substitution of one known element for another. Additionally, the swinging part does not have to be a different material as suggested by Appellant, since the structure of the swinging part can be made to be longer in order to provide the same weight. Furthermore, the specific weight is not specified in Hayakawa to be a critical factor, and therefore the weight of the body does not have to stay fixed for the invention to work properly. The key element for both references is that the plate is allowed to swing around with an off-center point of gravity in the plate in order to provide oscillation. Providing a flat plate shape for the swinging part as taught by Ninomiya allows for the same function as in Hayakawa along with reduced manufacturing costs with the simpler flap plate shape of Ninomiya. Therefore, it would be obvious to one of ordinary skill in the art to replace the flap weight body of Hayakawa with a flat plate shape body of Ninomiya that provides reduced manufacturing costs by providing a simpler shape functioning the same. The articulated reasoning stated above includes the rational underpinning as suggested, and therefore supports the legal conclusion of obviousness to one of ordinary skill in the art.
   
 	With respect to the argument regarding reference Atkinson, one of the goals for the primary reference Hayakawa is to have the flap weight body (6) move along the wire rod (8), from the back side of the lure body to the front side of the lure body, and to swing or rotate up to and including 360 degrees of rotation within the lure body causing movement that invites the surrounding fish. Wire rods are at least somewhat flexible by nature considering that typically wire rods when purchased are stocked and shipped in circular bundles either around a spool or on their own. The wire rod (8) also requires enough stiffness to hold the flap weight body (6) along the wire rod (8) allowing movement. 
	Atkinson teaches a spring wire (30), also referred to as a wire spring in the specification. A spring wire is a wire rod that is ready to be used to produce a coil spring, but prior to the winding of the coil spring. Essentially, the spring wire is a wire rod. In Atkinson, the spring wire is used in order to produce oscillations. The movement of the spring wire (30) is facilitated by a weight (34) at the end of the spring wire (30). The flexibility of the spring wire (30) allows movement within the lure body, however, the spring wire (30) requires enough stiffness to not allow the weight (34) to hit the sides of the body, yet still allow movement of the weight (34). The spring wire (30) allows for sustained movement without additional operations (see Atkinson: col. 1, lines 33-36 detailing a goal of the invention). Atkinson goes on to teach that the spring wire (30) can be a coil spring. Therefore, Atkinson teaches that a coil spring can be used in place of a spring wire, or wire rod, in a situation requiring movement. 
	Considering that a purpose for the Hayakawa invention is to provide movement to invite fish, providing a coil spring in place of the wire rod of Hayakawa would allow for additional movement within the lure, which would increase the enticement for fish. With a stiff, tightly wound, coil spring in place of the wire rod the flap weight body (6) of Hayakawa can still fit loosely around the coil spring and be able to slide forwards and back along the coil spring. Additionally, the flap weight body (6) of Hayakawa would see additional movement since it would also move with the oscillation that the coil spring would provide.             
Therefore, when a swinging part is hanging from a coil spring, the swinging part can slide along the coil spring, around the coil spring, and there will be at least some movement of the coil spring itself that will allow an up/down movement of the swinging part as well. Since the goal of Hayakawa is to provide movement, additional movement can only help increase that required goal of the primary reference. Therefore, it would be obvious to one of ordinary skill in the art to modify the wire rod with a coil spring to increase the movement in the swinging part to further attract fish to the lure. The articulated reasoning stated above includes the rational underpinning as suggested, and therefore supports the legal conclusion of obviousness to one of ordinary skill in the art.

Appellant argued claim 1, rejected under 35 U.S.C. 103, is patentable over at least the primary reference Hayakawa (JP 2002330668A) in view of the secondary reference Ninomiya (JP 2003289759) and tertiary reference Atkinson (US 4380132), because the office action’s proposed modification would render Hayakawa’s lure unsatisfactory for its intended purpose. 
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. See MPEP § 2143.01(V). 
The appellant states an opinion as fact when they state that the flap weight body  of Hayakawa cannot move back and forth along a coil spring, and therefore the lure cannot perform long distance casting and self-migration to attract fish. 
Having a stiff, tightly wound coil spring in place of the wire rod of Hayakawa would still allow for the flap weight body (6) to slide along the coil spring to move from the back of the lure to the front of the lure when cast. The flap weight body (6) of Hayakawa would be loosely fitted to the coil spring (as it is currently to the wire rod, see paragraph [0012] of machine translation), so when the lure is cast, the movement of the lure body will still force the flap weight body (6) to move along the coil spring to the front side of the lure from the back side. The coil spring would be stiff enough to act like a wire rod, yet with additional oscillation that allows for additional movement of the flap weight body (6). As shown in Atkinson, the spring wire or coil spring does not lose form, since it is stiff, but is flexible to allow for the movement desired. As mentioned above, Atkinson teaches the spring wire, or coil spring, allows for sustained movement without additional operations (Atkinson: col. 1, lines 33-36). Having both the first end and second end of the coil spring attached to the body, as positioned in Hayakawa, the spring would not flex as much, yet still provide additional movement. The additional movement from the spring coil allows for the continued migration to attract fish, which is the goal of both Hayakawa and Atkinson. The movement of the water after the lure is cast would allow for the irregular movement of the flap weight body (6) since the movement would be combined with the oscillation from the coil spring.  
Therefore, the proposed modification continues to render Hayakawa satisfactory for its intended use, and therefore the combination is appropriate and there is motivation to make the proposed modification.       

Appellant argued claim 1, rejected under 35 U.S.C. 103, is patentable over at least the primary reference Hayakawa (JP 2002330668A) in view of the secondary reference Ninomiya (JP 2003289759) and tertiary reference Atkinson (US 4380132), because the combination of the prior art references fails to disclose a lure having a swinging part that oscillates both when the lure itself is moving and when the lure itself is stopped, as in the claimed invention. 
The appellant, in their argument, combines the weight body (4) of Hayakawa and the flap weight body (6) of Hayakawa. Appellant is correct, in that the weight body (4) is provided to increase the overall weight and to stabilize the posture of the lure (see paragraph [0010] of machine translation). However, appellant is incorrect in stating that the flap weight body (6) of Hayakawa, which is being compared to the swinging part of the instant application in the rejection, does not oscillate (swing like a pendulum). Figure 2 of Hayakawa clearly shows the flap weight body (6) oscillating, i.e. swinging like a pendulum, and therefore, Hayakawa shows an oscillating swinging part. 
The appellant further argues that the current claimed swinging part continues to oscillate even after the body of the lure stops moving. However, that is an incorrect assessment of the claim language. The claim recites “the swinging part is oscillating in the cavity after the lure changes from a moving state to a stopped state”. Since the claim does not further define the “stopped state”, the specification is further reviewed for additional details. The specification of the instant application includes the passage “the stopped state, such as when the angler stops pulling the lure or when the flow of the water or tide stops” (see second full paragraph on page 10 of specification). Therefore, the claim, using the broadest reasonable interpretation, states that the swinging part is oscillating after the angler stops pulling the lure. Additionally, there is no time frame listed in the claim, therefore any oscillation post pulling of the lure will meet this limitation. The prior art provides a flap weight body (6) that oscillates when the lure is cast and when the lure is stopped, before being pulled again. The flap weight body of Hayakawa does not instantly stop oscillating when the user’s movement is stopped. There is at least a delayed slow down in oscillation, however, that is still oscillation. Further, any movement of the water would also allow the oscillation of the flap weight body since the center of gravity of the flap weight body would force the flap weight body to swing from side to side, thereby oscillating. Therefore, the prior art meets this limitation.       







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CARLY W. LYNCH/Examiner, Art Unit 3643
                                              
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.